Name: Commission Regulation (EEC) No 2687/82 of 7 October 1982 on the delivery of various consignments of butteroil as food aipa
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 10. 82 Official Journal of the European Communities No L 287/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2687/82 of 7 October 1982 on the delivery of various consignments of butteroil as food aid laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( s), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Articles 2 (2) of Regulations (EEC) No 1401/ 81 and (EEC) No 1039/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as - food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1401/ 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1039/ 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (4 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION: Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77, the intervention agencies specified in Annex I shall deliver butteroil as food aid on the special terms set out therein. (^ OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 140, 20. 5 . 1982, p . 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . (4 ) OJ No L 120, 1 . 5 . 1982, p . 1 . ( 5) OJ No L 43 , 15 . 2 . 1977, p. 1 . (6) OJ No L 363 , 31 . 12 . 1980, p . 50. No L 287/2 Official Journal of the European Communities 9. 10 . 82 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1982 . For the Commission Poul DALSAGER Member of the Commission 9. 10 . 82 Official Journal of the European Communities No L 287/3 ANNEX I 1 A B C DConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (b ) affectation 2 . Beneficiary (EEC) No 1039 / 82 ( 1982 programme) (EEC ) No 1040 / 82 NGO See Annex II3 . Country of destination 4 . Total quantity of the con ­ signment 105 tonnes 225 tonnes 200 tonnes 120 tonnes Irish German5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent7 . Special characteristics and/ or packaging ( 3 ) 8 . Markings on the packaging guarantees See Annex II Delivery in November 19829 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 ) ( i ° ) ( u ) EURONAID , PO Box 90727 , van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEX NL : tel . 070 / 24 68 69 , 24 17 44) Tender 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 No L 287/4 Official Journal of the European Communities 9. 10 . 82 Consignment 1 . Application of Council Regu ­ lations : . ( a ) legal basis ( b ) affectation 2 . Beneficiary (EEC) No 1039 / 82 ( 1982 programme) (EEC ) No 1040 / 82 NGO See Annex II3 . Country of destination 4 . Total quantity of the con ­ signment 165 tonnes 290 tonnes 575 tonnes 280 tonnes German5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging guarantees See Annex II Delivery in November 19829 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 9 ) (" EURONAID , PO Box 90727 , van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL : tel . 070 / 24 68 69 , 24 17 44 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 25 October 1982 9. 10 . 82 Official Journal of the European Communities No L 287/5 Consignment I K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary Licross 3 . Country of destination Malaysia Mauritania 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Dutch French 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red crescent 10 cm high , with the points towards the left and the following text in lettering at least 1 cm high : 'Butteroil / Gift of the European Econo ­ mic Community / Action of the League of Red Cross Societies / For free distribution in Malaysia (Kuala Lumpur)' 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite en Mauritanie / Nouakchott' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Kuala Lumpur (deposited on the quay or on lighters ) Port of unloading Nouakchott (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Malaysian Red Crescent Society , JKR 2358 , Jalan Tum Ismail , Kuala Lumpur 11-02 ( 5 ) Croissant-Rouge mauritien , avenue Gamal Abdel Nasser , boÃ ®te postale 344 , Nouakchott ( 5 ) ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/6 Official Journal of the European Communities 9 . 10 . 82 Consignment L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary Licross 3 . Country of destination Morocco Uganda 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French United Kingdom 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treament giving equivalent guarantees 8 . Markings on the packaging A red crescent 10 cm high , with the points towards the left and the following text in lettering at least 1 cm high : 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite au Maroc / Casa ­ blanca' A red cross 10 x 10 cm and, in letters at least 1 cm high , the following inscrip ­ tion : 'Butteroil / Gift of the European Econo ­ mic Community / Action of the League of Red Cross Societies / For free distribution in Uganda (Kampala via Mombasa)' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Casablanca (deposited on the quay or on lighters ) Delivered to Kampala (via Mombasa ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Croissant-Rouge marocain , boÃ ®te postale 189 , Rabat , Maroc ( 5 ) ( 7 ) Uganda Red Cross Society , PO Box 494 , Kampala , Uganda ( 5 ) ( 8 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 10 , 82 Official Journal of the European Communities No L 287/7 Consignment N O 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b) affectation (EEC) No 1040 / 82 2 . Beneficiary Licross 3 . Country of destination Bangladesh Haiti 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery United Kingdom  French 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high , the following inscription : 'Butteroil / Gift of the European Econo ­ mic Community / Action of the League of Red Cross Societies / For free distribution in Bangladesh / Chittagong' 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite a HaÃ ¯ti / Port-au-Prince' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Chittagong (deposited on the quay or on lighters ) Port of unloading Port-au-Prince (deposi ­ ted on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception (4 ) Bangladesh Red Cross Society , National Headquarters , PO Box 579 , Dacca ( s ) SociÃ ©tÃ © nationale de la Croix-Rouge haÃ ¯tienne , Place des Nations Unies , boÃ ®te postale 1337 , Port-au-Prince ( 5 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/8 Official Journal of the European Communities 9 . 10 . 82 Consignment P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1040 / 82 2 . Beneficiary Licross 3 . Country of destination Nicaragua 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Irish market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de la Lega de las sociedades de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita en Nicaragua / Managua (via Puerto Corinto )' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Delivered to Managua (via Puerto Corinto ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Cruz-Roja nicaragua , apartado 3279 , Managua , DN ( s ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  9. 10 . 82 Official Journal of the European Communities No L 287/9 Consignment Q 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2. Beneficiary Licross 3 . Country of destination Pakistan 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red crescent 1 0 cm high , with the points towards the left and the following text in lettering at least 1 cm high : 'Butteroil / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Pakistan (Rawalpindi via Karachi )' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Delivered to Rawalpindi (via Karachi ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Pakistan Red Crescent Society , National Headquarters , Sector H-8 , Islamabad ( 5 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 287/10 Official Journal of the European Communities 9 . 10 . 82 Consignment R S 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 (general reserve ) 2 . Beneficiary UNWRA 3 . Country of destination Israel Jordan 4. Total quantity of the con ­ signment 400 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of point 12 procedure 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 14 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNWRA / For free distribution to Palestine Refugees' 9 . Delivery period Loading as soon as possible and at the latest 15 November 1982 10 . Stage and place of delivery Port of unloading Haifa (deposited on the quay or on lighters ) Port of unloading Aqaba (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Hevra Klalit Lehashgaha BM on behalf of UNWRA, Ashdod, Israel Field Supply and Transport Officer , PO Box 484 , UNRWA, Amman , Jordan 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 9. 10 . 82 Official Journal of the European Communities No L 287/ 11 Consignment T U 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC) No 1040 / 82 2 . 3 . Beneficiary Country of destination ^j- Comoros 4 . Total quantity of the con ­ signment 60 tonnes 40 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne aux Comores' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Moroni (deposited on the quay or on lighters ) Port of unloading Mutsamudu (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) MinistÃ ¨re de l'Ã ©conomie et des finances , Moroni , Comores 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/12 Official Journal of the European Communities 9 . 10 . 82 Consignment V W 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC) No 1040 / 82 2. 3 . Beneficiary Country of destination j* Republic of Tanzania 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) n 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Tanzania' 9 . Delivery period Loading in November 1982 Loading in December 1982 10 . Stage and place of delivery Port of unloading Tanga (deposited on the quay or on lighters ) Port of unloading Dar Es-Salaam (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Tanzania Livestock Development Authority (LIDA), PO Box 4248 , Dar Es-Salaam ( tel . 3 10 91 ) ( 15 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 9. 10 . 82 Official Journal of the European Communities No L 287/13 Consignment X Y 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1402 / 81 (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination World Food Programme Angola j- Ethiopia 4 . Total quantity of the con ­ signment 105 tonnes 1 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Dutch French 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Angola-2507 / Butteroil / Luanda / Gift of the European Economic Community / Action of the World Food Programme' 'Butteroil / Food aid of the European Economic Community to the people of Ethiopia' 9 . Delivery period Delivery as soon as possible and at the latest 31 October 1982 Loading as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading Assab (deposited on the quay or on lighters ) ( 17 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  Relief and Rehabilitation Commission (RRC), PO Box 5686 , Addis Ababa , Ethiopia (tel . 15 30 11 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 25 October 1982 No L 287/ 14 Official Journal of the European Communities 9. 10 . 82 Consignment Z AA 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination j Zimbabwe 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery United Kingdom Irish 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) ( 14 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Zimbabwe' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 Loading after 7 December and before 21 December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 18 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) General Manager , Dairy Marketing Board , 18 Stanley Avenue , Harare , Zimbabwe ( telex : 4420 DMHBOZW) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 25 October 1982 9 . 10 . 82 Official Journal of the European Communities No L 287/15 Consignment AB AC 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1402 / 81 (EEC ) No 1040 / 82 2 . Beneficiary World Food Programme ICRC 3 . Country of destination Nepal Lebanon 4 . Total quantity of the con ­ signment 50 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Dutch Belgian 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Nepal 22321 / Butteroil / Calcutta / Gift of the European Economic Com ­ munity / Action of the World Food Pro ­ gramme' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'LEB-563 / Butteroil / Gift of the Euro ­ pean Economic Community / Action of the International Committee of the Red Cross / For free distribution / Beirut' 9 . Delivery period Delivery as soon as possible and at the latest 31 October 1982 Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading Beirut , option Limassol ( deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 )  ICRC Delegation , rue de Kuweit , Hama , Ras-Beirut , boÃ ®te postale 7188 , Beirut 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/ 16 Official Journal of the European Communities 9 . 10 . 82 Consignment AD AE 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC) No 1040 / 82 2 . 3 . Beneficiary Country of destination j Peru j · Mali 4 . Total quantity of the con ­ signment 500 tonnes 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 20 kg tins , In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Aceite de mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Peru' 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne Ã la rÃ ©publique du Mali' 9 . Delivery period Loading in December 1982 Loading in November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 1S ) Delivered to Bamako (via Dakar), Union laitiÃ ¨re warehouse 11 . Representative of the beneficiary responsible for reception ( 4 )  Union laitiÃ ¨re de Bamako , route de Sotu ­ ba , boÃ ®te postale 20 , Bamako 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 t 9. 10 . 82 Official Journal of the European Communities No L 287/17 Consignment AF 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1040 / 82 2 . 3 . Beneficiary Country of destination j · Republic of Jibuti 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite' 9 . Delivery period Loading in November 1982 10 . Stage and place of delivery Port of unloading Jibuti (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) MinistÃ ¨re du commerce , Office national d'approvisionnement et de commercialisation (ONAC), boÃ ®te postale 79 , Djibouti ( tel . 35 03 27 ) ( 19 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 287/ 18 Official Journal of the European Communities 9. 10 . 82 Consignment AG AH 1 . Application of Council Regu ­ lations : - ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) (b) affectation (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination ^j · Somalia 4 . Total quantity of the con ­ signment 930 tonnes 320 tonnes 5 . Intervention agency responsible for delivery German Irish 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Somalia' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Port of unloading Mogadishu (deposited on the quay or on lighters ) Port of unloading Berbera (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Local Government and Rural Development , Food Aid Department , Mogadishu ( 20 ) Food Aid Department , Regional Govern ­ ment , North West Region , Hargeisa ( 20 ) 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 \ 9 . 10 . 82 Official Journal of the European Communities No L 287/19 Consignment AI AK 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 2 . Beneficiary ICRC 3 . Country of destination Sudan 4 . Total quantity of the con ­ signment 160 tonnes 40 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'ERY-89 / LOT A' 'ERY-89 / LOT B' followed by : 'Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 , Delivery period Loading as soon as possible and at the latest 31 October 1982 10. Stage and place of delivery Port of unloading Port Sudan (deposited on the quay or on lighters ) U. Representative of the beneficiary responsible for reception ( 4 ) Delegation of the International Committee of the Red Cross , PO Box 1831 , Khartoum , (Sudan ) ( 21 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/20 Official Journal of the European Communities 9. 10 . 82 Notes: (*) This Annex, together with the notice published in Official Journal of the European Communities No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in Annex II to Regulation (EEC) No 303 /77. (4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). ( s) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee; 2. Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boite postale 276, CH-1211 , Geneva 19 (telex 22555 CH).' The successful tenderer should send two copies of the dispatch documents to : Mr Burtin, Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, bolte postale 276, CH-1211 , Geneva 19. (6) The successful tenderer should send a copy of the dispatch documents to: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 213 , Nouakchott, Mauritania . (7) The successful tenderer should send a copy of the dispatch documents to: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 1302, Rabat, Agdal, Morocco. (8) The successful tenderer should send a copy of the dispatch documents to: EEC Commission Delegate, PO Box 5244, Kampala, Uganda. (9) The successful tenderer should send to : Messrs M. H. Schutz BV, Insurance Brokers , Blaak 16, NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity. The successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin and a health certificate made out in a language specified by them. ( 10) The successful tenderer shall send to the beneficiaries' agent, on delivery, a certificate of origin made out in Spanish . ( n) The successful tenderer shall send to the beneficiaries' agent, on delivery, a certificate of origin made out in Portuguese. ( 12) The product must be consigned on pallets under a sliding plastic cover ; the size of the pallets must comply with CEWAL standards. ( 13 ) The product must be consigned on standard pallets under a sliding plastic cover . ( 14) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Eaxh drum must be fully leakproof. 9 . 10. 82 Official Journal of the European Communities No L 287/21 ( 15) The successful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate, PO Box 9514, Dar es-Salaam, Tanzania (telex DEL COMEUR 41353 ). ( 16) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender, indicating the storage locations of the product, published together with this Regulation in the 'C' series of the Official Journal of the European Communities. ( 17) The successful tenderer should send a copy of the dispatch documents to: EEC Commission Delegate, . PO Box 5570, Addis Ababa, Ethiopia (telex DELEGEUR 21135). ( 18) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 19) The successful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate, 12, rue de l'Ethiopie, boite postale 2477, Djibouti . ( 20) The successful tenderer should send a copy of the dispatch documents to: EEC Commission Delegate, PO Box 943 , Mogadiscio, Somalia (telex FED MOG SM 628). (21 ) The successful tenderer should send a copy of the dispatch documents to: EEC Commission Delegate, PO Box 2363 , Khartoum, Sudan. No L 287/22 Official Journal of the European Communities 9. 10 . 82 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 105 45 Catholic Relief Service Guatemala Cathwel / 80126 / Butteroil / Santa Tomas de Castilla / DonaciÃ ³n de la Comunidad econÃ ³ ­ mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Guatemala 60 Catholic Relief Service Nicaragua Cathwel / 80129 / Butteroil / Corinto / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Service / Destinado a la distribuciÃ ³n gratuita en Nicaragua B 225 150 World Council of Churches AlgÃ ©rie WCC / 80702 / Butteroil / Algiers / Don dela CommunautÃ © Ã ©conomique europÃ ©enne / Ac ­ tion du Conseil Ã cumÃ ©nique des Eglises / Pour distribution gratuite en AlgÃ ©rie 15 World Council of Churches Liban WCC / 80703 / Butteroil / Lebanon / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Conseil Ã cumÃ ©nique des Ã glises / Pour distribution gratuite au Liban 15 Oxfam belgique AlgÃ ©rie Oxfam / 80805 / Butteroil / Algiers / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Oxfam belgique / Pour distribution gratuite en AlgÃ ©rie 45 Caritas germanica Liban Caritas / 80432 / Butteroil / Lebanon / Donde la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas germanica / Pour distribu ­ tion gratuite au Liban C 200 Caritas belgica ZaÃ ¯re Caritas / 80210 / Butteroil / Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas belgica / Pour distribution gratuite au ZaÃ ¯re D 120 15 Catholic Relief Service Jamaica Cathwell / 80127 / Butteroil / Kingston / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Jamaica \ 9. 10 . 82 Official Journal of the European Communities No L 287/23 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 45 Catholic Relief Service HaÃ ¯ti Cathwel / 80125 / Butteroil / PÃ ¶rt-au-Prince / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite Ã HaÃ ¯ti 45 Caritas germanica HaÃ ¯ti Caritas / 80430 / Butteroil / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de Caritas germanica / Pour distribution gratuite Ã HaÃ ¯ti 15 Deutsche Welthungerhilfe HaÃ ¯ti DWH / 82808 / Butteroil / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de Deutsche Welthungerhilfe / Pour distribution gratuite Ã HaÃ ¯ti E 165 45 Caritas germanica Kenya Caritas / 80431 / Butteroil / Mombasa / Gift of the European Economic Community / Action of Caritas germanica / For free distri ­ bution in Kenya 45 Caritas germanica Uganda Caritas / 80440 / Butteroil / Kampala via Mombasa / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Uganda 15 Diakonisches Werk Kenya DKW / 82315 / Butteroil / Mombasa / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution in Kenya 20 Diakonisches Werk Uganda DKW / 82316 / Butteroil / Kampala via Mombasa / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution in Uganda 10 Diakonisches Werk Uganda DKW / 82317 / Butteroil / Kampala via Mombasa / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution in Uganda No L 287/24 Official Journal of the European Communities 9. 10 . 82 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 10 Diakonisches Werk Uganda DKW / 82318 / Butteroil / Kampala via Mombasa / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution in Uganda 5 Diakonisches Werk Uganda DKW / 82319 / Butteroil / Kampala via Mombasa / Gift of the European Economic Community / Action of Diakonisches Werk / For free distribution in Uganda 15 Diakonisches Werk Sudan DKW / 82320 / Butteroil / Mombasa in transit / Gift of the European Economic Community / Action of Diakonisches Werk / For free distri ­ bution in the Sudan F 290 15 Diakonisches Werk Tanzania DKW / 82321 / Butteroil / Dar es-Salaam / Gift of the European Economic Community / Action of Diakonisches Werk / For free distri ­ bution in Tanzania 30 Diakonisches Werk Mozambique DKW / 82322 / Butteroil / Maputo / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Diakonisches Werk / Destinado Ã distribuiÃ §Ã £o gratuita em Mozambique 30 Oxfam belgique Mozambique Oxfam / 80806 / Butteroil / Maputo / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Oxfam belgique / Destinado Ã distribuiÃ §Ã £o gratuita em Mozambique 60 Caritas italiana Sudan Caritas / 80603 / Butteroil / Port Sudan / Gift of the European Economic Community / Action of Caritas italiana / For free distribution in the Sudan 20 ADE-European Association for Studies on Nutrition and Child Development Sudan ASNC / 84100 / Butteroil / Port Sudan / Gift of the European Economic Community / Action of ADE / For free distribution in the Sudan 9 . 10 . 82 Official Journal of the European Communities No L 287/25 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 15 Caritas italiana Somalia Caritas / 80604 / Butteroil / Mogadishu / Gift of the European Economic Community / Action of Caritas italiana / For free distribution in Somalia 45 Caritas neerlandica Tanzania Caritas / 80318 / Butteroil / Dares-Salaam / Gift of the European Economic Community / Action of Caritas neerlandica / For free distri ­ bution in Tanzania 15 Caritas germanica Mozambique Caritas / 80442 / Butteroil / Nacala / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Caritas germanica / Destinado Ã distribuiÃ §Ã £o gratuita em Mozambique 60 Dutch Interchurch Aid Sudan DIA / 81104 / Butteroil / Port Sudan / Gift of the European Economic Community / Action of the Dutch Interchurch Aid / For free distri ­ bution G 575 30 Association « Aide au tiers monde » Chile AATM / 81707 / Butteroil / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de association « Aide au tiers monde » / Destinado a la distribuciÃ ³n gratuita en Chile 245 Caritas germanica Chile Caritas / 80438 / Butteroil / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita en Chile 180 Caritas germanica Chile Caritas / 80439 / Butteroil / Talcahuano / DonaciÃ ³n dela Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita en Chile 30 Caritas germanica Chile Caritas / 80437 / Butteroil / Coquimbo / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita en Chile No L 287/26 Official Journal of the European Communities 9. 10 . 82 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 45 Caritas germanica Chile Caritas / 80436 / Butteroil / Antofagasta / DonaciÃ ³n de la Comunidad econÃ ²mica europea / AcciÃ ³n de Caritas germanica / Destinado a la distribuciÃ ³n gratuita en Chile 30 Caritas belgica Paraguay Caritas / 80214 / Butteroil / AsunciÃ ³n / DonaciÃ ³n de la Comunidad econÃ ²mica europea / AcciÃ ³n de Caritas belgica / Destinado a la distribuciÃ ³n gratuita en Paraguay 15 Caritas neerlandica Bolivia Caritas / 80319 / Butteroil / Santa Cruz via Puerto Matarani / DonaciÃ ³n de la Comunidad econÃ ²mica europea / AcciÃ ³n de Caritas neer ­ landica / Destinado a la distribuciÃ ³n gratuita en Bolivia H 280 30 Catholic Relief Service Jordan Cathwel / 80128 / Butteroil / Aqaba / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distri ­ bution in Jordan 40 SOS-Villaggio del Fanciullo India SOS-V / 82000 / ButtÃ ©roil / Bombay / Gift of the European Economic Community / Action of SOS-Villaggio / For free distribution in India 15 SOS-Villaggio del Fanciullo Philippines SOS-V / 82001 / Butteroil / Manila / Gift of the European Economic Community / Action of SOS-Villaggio / For free distribution in the Philippines - 20 ADE-European Association for Studies on Nutrition and Child Development Ghana ASNC / 84101 / Butteroil / Takoradi / Gift of the European Economic Community / Action of ADE / For free distribution in Ghana 20 ADE-European Association for Studies on Nutrition and Child Development Sierra Leone ASNC / 84102 / Butteroil / Freetown / Gift of the European Economic Community / Action of ADE / For free distribution in Sierra Leone 9. 10 . 82 Official Journal of the European Communities No L 287/27 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 20 ADE-European Association for Studies on Nutrition and Child Development Indonesia ASNC / 84103 / Butteroil / Indonesia / Gift of the European Economic Community / Action of ADE / For free distribution in Indonesia 45 Caritas italiana SÃ ©nÃ ©gal Caritas / 80602 / Butteroil / Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas italiana / Pour distribution gratuite au SÃ ©nÃ ©gal 25 Caritas germanica Ethiopia Caritas / 80434 / Butteroil / Assab / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Ethiopia 20 Caritas germanica Ethiopia Caritas / 80435 / Butteroil / Massawa / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Ethiopia 45 Caritas germanica Zambia Caritas / 80443 / Butteroil / Lusaka via Durban / Gift of the European Economic Community / Action of Caritas germanica / For free distribution in Zambia